Citation Nr: 1704467	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-45 211	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether an overpayment of dependency compensation benefits due to a change in the Veteran's marital status was properly created in the amount of $2,742.27.

2.  Entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to April 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affair (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's overpayment claim was remanded by the Board July 2014 for further development.  With regard to the portion of the claim relating to validity of the overpayment, such was remanded so that the RO could more thoroughly adjudicate whether the overpayment was properly created.  The RO issued a supplemental statement of the case regarding the validity of the debt in December 2016.  Accordingly, with respect to the question of the validity of the overpayment, there has been substantial compliance with the Board's remand.  

The issue of entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
  


FINDINGS OF FACT

1.  In a May 1988 letter, the VA advised the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents. 

2.  VA letters dated in June 1991, December 1994, and July 2002 reminded the Veteran that additional benefits had been included in his compensation for his spouse, and that he must tell VA immediately if there were any changes in the number or status of his dependents. 

3.  The Veteran obtained a divorce from his spouse in March 2006. 

4.  The Veteran did not inform VA of his divorce until February 2010. 

5.  The RO retroactively terminated payment of additional benefits on behalf of a dependent spouse effective April 1, 2006. 

6.  For the period from April 1, 2006 to March 1, 2010, the Veteran received dependency benefits, to which he was not entitled because he was not married during that time; this resulted in an overpayment to the Veteran.


CONCLUSION OF LAW

An overpayment of VA benefits due to change in the Veteran's marital status was properly created in the amount of $2,742.27.  38 U.S.C.A. §§ 5110, 5111, 5112 (West 2014); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501, 3.660 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

The Veteran has had a combined rating of 40 percent, or higher, since April 1977.  In May 1988 the Veteran submitted a copy of his marriage certificate to VA.  The certificate shows that the Veteran married his wife in July 1987.  Later in May 1988 VA sent a letter to the Veteran informing him that he had been awarded additional benefits for his spouse.  The letter also advised the Veteran that he must tell VA immediately if there were any changes in the number or status of his dependents.  VA letters dated in June 1991, December 1994, and July 2002 reminded the Veteran that additional benefits had been included in his compensation for his spouse, and that he must inform VA immediately if there were any changes in the number or status of his dependents.

In February 2010 the Veteran submitted a VA form indicating that he had gotten divorced in March 2006.  
 
In March 2010, the RO retroactively terminated payment of additional benefits on behalf of the dependent spouse effective April 1, 2006.  This action resulted in an overpayment of $2,742.27.  In a letter from the RO dated November 9, 2016, the Veteran was provided with a specific accounting as to how the amount of $2,742.27 overpayment was derived.  

On his April 2010 notice of disagreement the Veteran stated that he had no knowledge of the "rules" and had never received any information about the need to update the status of his dependents.  He asked why VA was calculating a penalty based on the date of his divorce but not crediting him for his having children in school.  On his November 2010 VA Form 9 the Veteran stated that he had not heard from the VA for many years and therefore did not know that he was being paid for a spouse after he divorced.  He further stated that he did not realize that he could add his children back on his claim when they started college.  He maintained that if all this information had been considered and if he had received benefits for his children when they started college, it would be a wash and he would not have been overpaid.  

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114 (c), 1115, 1134, 1135.  During the period relevant to this issue, the Veteran had a combined rating in excess of 30 percent for his service-connected disabilities. 

Under 38 U.S.C.A. § 5112 (b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501 (d)(2). 

Applying the foregoing regulation to the facts of the present case, the Board finds that an overpayment of additional benefits on behalf of a dependent spouse was properly created in the amount of $2,742.27.  There can be no dispute that the effective date of termination of additional benefits for a dependent spouse was the date of divorce in March 2006.  See 38 C.F.R. § 3.501(d)(2), which provides that benefits discontinue the last day of the month in which the divorce occurred.  Further, the November 2016 accounting as to how the amount of $2,742.27 overpayment was derived looks regular on its face, and the Board has no basis upon which to question such accounting.  

With regard to the Veteran's assertions that he was never informed of the need to report to VA that he got divorced, the record clearly shows otherwise.  The May 1988 VA letter announcing the award of additional spousal benefits informed the Veteran of the need to promptly inform VA of any change in the number or status of his dependents.  Furthermore, in June 1991, December 1994, and July 2002, VA sent additional letters to the Veteran that again informed him of the need to promptly inform VA of any change in the number or status of his dependents.  

The Board has considered the Veteran's assertions that he should have received additional VA compensation during the time period that he had not reported his divorce due to having dependent children that were going to college.  However, whether or not he was entitled to additional compensation due to dependent children in college is not relevant to the issue of whether an overpayment of benefits for a spouse was validly created in the amount of $2,742.27.  The Board further notes that the July 2014 Board decision awarded the Veteran additional compensation for dependent children in college for a portion of the time period resulting in the overpayment currently under review.  And indeed, the letter from the RO dated November 9, 2016, that provided the Veteran with the accounting as to how the amount of $2,742.27 overpayment was derived, took into consideration such additional compensation for the appropriate time periods in question.  
The Veteran divorced in March 2006 but did not inform VA of the divorce until February 2010.  During the period from April 1, 2006 to March 2010 the Veteran received disability compensation that included an additional payment for a dependent spouse.  The record does not disclose, and the Veteran does not assert, that he informed VA of his divorce earlier than February 2010. 

In sum, applicable regulations specify that the Veteran was not entitled to additional compensation benefits on account of having a spouse as a dependent as of March 30, 2006.  He nevertheless received such benefits until March 2010.  There is no evidence showing that he notified VA of, or that VA was otherwise aware of, his divorce until at least February 2010.  Nor is there otherwise any indication of administrative error on the part of VA.  Based on the above facts, and the applicable regulations governing the effective date of the removal of a dependent spouse from the Veteran's award, the overpayment at issue was properly created.  


ORDER

The overpayment of VA benefits due to change in the Veteran's marital status was properly created in the amount of $2,742.27, and the appeal is denied.


REMAND

The Board's July 2014 decision instructed that the if the AOJ determined that the overpayment was properly created the Veteran's claim should be referred to the Committee on Waivers and Compromises for adjudication of the request for a waiver of repayment.  A review of the file reveals that the waiver of overpayment claim has not been referred to the Committee on Waivers and Compromises for adjudication.  Accordingly, the Veterans waiver claim must be remanded for the required adjudication by the Committee on Waivers and Compromises.  See Stegall v. West, 11 Vet. App. 268 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a financial status report (FSR) form to complete.  

2.  After receiving a completed FSR from the Veteran, or after an appropriate time period if the Veteran does not return a completed FSR, refer the Veteran's claim for waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27 to the Committee on Waivers and Compromises for adjudication.

3.  If the claim for a waiver of overpayment remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


